NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      AUG 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MARIA DEJESUS BUSTAMANTE-                        No. 14-71672
 ANAYA, AKA Maria Bustamante,
                                                  Agency No. A200-963-462
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Maria de Jesus Bustamante-Anaya, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that the attack

Bustamante-Anaya experienced in 1993 was not on account of a protected ground.

See Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir. 2009) (“to demonstrate

that a protected ground was ‘at least one central reason’ for persecution, an

applicant must prove that such ground was a cause of the persecutors’ acts”).

Substantial evidence also supports the agency’s conclusion that her remaining

experiences in Mexico did not rise to the level of persecution. See Halim v.

Holder, 590 F.3d 971, 975-76 (9th Cir. 2009); Lim v. INS, 224 F.3d 929, 936 (9th

Cir. 2000) (“Threats standing alone . . . constitute past persecution in only a small

category of cases, and only when the threats are so menacing as to cause

significant actual ‘suffering or harm.’) (citation omitted). Further, substantial

evidence supports the agency’s determination that Bustamante-Anaya failed to

establish it is more likely than not she will face persecution in Mexico. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, her withholding of removal claim fails.

                                          2                                     14-71672
      Finally, substantial evidence supports the agency’s denial of Bustamante-

Anaya’s CAT claim because she failed to establish it is more likely than not she

would be tortured by or with the consent or acquiescence of the Mexican

government if returned. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         3                                  14-71672